                    . IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                               SOUTHERN DMSION
                                 No. 7:17-CV-209-D


BRUNSWICK COUNTY,                                   )
                                                    )
                                 Pl:dntiff,         )
                                                    )
                      v.                            )                  ORDER
                                        )
E.L DU PONT DE NEMOURS AND CO., et al., )
                                        )
                       Defendants.      )


       On March 2, 2018, defendants moved to dismiss plaintiffs' consolidated class-action

complaint [D.E. 49] and filed a memorandum in support [D.E. SO]. On April 13, 2018, plaintiffs

responded in opposition [D.E. 61]. On April 27, 2018, defendants replied [D.E. 65].

       The court GRANTS IN PART and DENIES IN PART defendants' motion to dismiss,

DENIES defendants' motion to stay, and GRANTS defendants' motion to strike [D.E. 49]. In due

course, the court will issue an order expounding on its conclusions.

       SO ORDERED. This _.M!_ day of March 2019.




                                                        United States District Judge
